DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments with respect to Claim Objections of claim 1 have been considered and found persuasive, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 101 Abstract Idea rejection of claims 1-7, 9-16, 21-22, 24 and 26-27 have been considered and found persuasive due to amendments, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1-7, 9-16, 21-22, 24 and 26-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Jiang et al. (US 2018/0336888) teaches obtaining training data, wherein the training data comprises a plurality of sound recordings; generating a plurality of training triplets, wherein each training triplet of the plurality of training triplets includes a respective anchor audio segment, a positive audio segment, and a negative audio segment from the plurality of sound recordings, wherein generating the plurality of training ([Fig. 1] [0074-0110] training an acoustic feature extracting model from speech at a frame level; deep neural network layer employ a plurality of GRU (gated recurrent unit) which can reduce the dimensionality of time domain and frequency domain; see equation [0092]; the initial model of the deep neural network in the present embodiment is in fact a multi-class model whose output layer is a Softmax layer mainly functioning to map the second acoustic feature at the sentence level to a class corresponding to each user identifier; the training sample usually uses tens of thousands of users as voice sources to collect samples; the triplet loss layer is used to maximize similarity between the second acoustic features of the same user, and minimize similarity between the second acoustic features of different users; specifically, the triplet loss layer may use the second acoustic features of respective speech data to calculate the triplet loss, and the triplet loss may be used to fine-tune parameters of the deep neural network to minimize the triplet loss; the triplet loss reflects a state of difference between similarity between the second acoustic features of different users and similarity between the second acoustic features of the same user; the triplet loss layer may employ three samples as input: anchor sample including a user's sentence-level second acoustic feature; a positive sample including the second acoustic feature at another sentence level of the same user as the anchor sample; a negative sample including the second acoustic feature at a sentence level of a different use from the anchor sample; the above samples constitute a triplet; the triplet loss layer performs feedback for the deep neural network layer to enable a cosine similarity between the anchor sample and the positive sample (similarity between samples in the embodiment of the present disclosure is represented by cosine similarity, but other similarity calculation manners are not excluded) to be larger than cosine similarity between the anchor sample and the negative sample; see equation [0107]).
The difference between the prior art and the claimed invention is that Jiang does not explicitly teach wherein a term of the loss function that corresponds to a particular training triplet is increased by increasing a first distance relative to a second distance when the first distance is not less than the second distance by at least a specified threshold amount, wherein the first distance is between the feature vector of the anchor audio segment of the particular training triplet and the feature vector of the positive audio segment of the particular training triplet, and wherein the second distance is between the feature vector of the anchor audio segment of the particular training triplet and the feature vector of the negative audio segment of the particular training triplet.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiang to include wherein a term of the loss function that corresponds to a particular training triplet is increased by increasing a first distance relative to a second distance when the first distance is not less than the second distance by at least a specified threshold amount, wherein the first distance is between the feature vector of the anchor audio segment of the particular training triplet and the feature vector of the positive audio segment of the particular training triplet, and wherein the second distance is between the feature vector of the anchor audio segment of the particular training triplet and the feature vector of the negative audio segment of the particular training triplet. Therefore, the claimed invention is deemed novel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sohn (US 2017/0228641)
Chen et al. (US 2020/0320769)
Spizhevoy et al. (US 2018/0018451)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL

Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656